BROWN, J.
I reluctantly concur. The relevant case law strongly suggests that a father who admits paternity in court with no subsequent disclaimers “acknowledge^] the child” within the meaning of subdivision (a) of Probate Code section 6452. Moreover, neither the statutory language nor the legislative history supports an alternative interpretation. Accordingly, we must affirm the judgment of the Court of Appeal.
Nonetheless, I believe our holding today contravenes the overarching purpose behind our laws of intestate succession—to carry out “the intent a decedent without a will is most likely to have had.” (16 Cal. Law Revision Com. Rep. (1982) p. 2319.) I doubt most children bom out of wedlock would have wanted to bequeath a share of their estate to a “father” who never contacted them, never mentioned their existence to his family and friends, and only paid court-ordered child support. I doubt even more that these children would have wanted to bequeath a share of their estate to that father’s other offspring. Finally, I have no doubt that most, if not all, children bom out of wedlock would have balked at bequeathing a share of their estate to a “forensic genealogist.”
To avoid such a dubious outcome in the future, I believe our laws of intestate succession should allow a parent to inherit from a child bom out of wedlock only if the parent has some sort of parental connection to that child. For example, requiring a parent to treat a child bom out of wedlock as the parent’s own before the parent may inherit from that child would prevent today’s outcome. (See, e.g., Bullock v. Thomas (Miss. 1995) 659 So.2d 574, 577 [a father must “openly treat” a child born out of wedlock “as his own” in order to inherit from that child].) More importantly, such a requirement would comport with the stated purpose behind our laws of succession because that child likely would have wanted to give a share of his estate to a parent that treated him as the parent’s own.
Of course, this court may not remedy this apparent defect in our intestate succession statutes. Only the Legislature may make the appropriate revisions. I urge it to do so here.